DETAILED ACTION
This is a response to the Applicant’s remarks filed on 01/17/2022. Claims 1-2 and 11 have been amended. Claims 3-4 and 13-14 are canceled.  Claims 1-2, 5-12, 15-20 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/12/2020, 12/17/2020, and 04/07/2021are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 01/17/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive. 
Regrading claim 1, Applicant, in pages 7-10 of the remarks, argues that the cited references, Liu, Park and Islam, each fail to teach amended claim 1:
“performing, by a network device, channel sensing on an unlicensed carrier through a first precoding corresponding to a first direction and according to an energy detection threshold corresponding to the first direction, to evaluate availability of a first time domain resource to be used by the network device for sending first information; and sending, by the network device, the first information…”
The Examiner respectfully disagrees.
As for the limitation “…through a first precoding…”, cited prior art Liu teaches in Fig. 7 [0058], at Block 726, the communications controller processes the signal and generates a decision variable X. The signal processing here may include sampling, analogue to digital conversion, the receiver’s digital combining with precoding weights, etc. 
As for the limitation “…and according to an energy detection threshold corresponding to the first direction…”, cited prior art Liu continues to teach, in Fig. 7 [0058], at Block 728, the communications controller determines whether the decision variable X is less than a threshold, T, where the threshold may be a standardized value, or derived from a standard or some regulation. In paragraph 0057, Liu teaches carrier sensing may be performed according to ETSI EN 301 893 V 1.7.1 standard, i.e. a frame-based equipment may perform a clear channel assessment (CCA) using “energy detect”. The decision: an operating channel is considered occupied if the energy level in the channel exceeds the threshold corresponding to a power level. ETSI EN 301 893 v 1.7.1 is a commonly-known standard for communications, and the details of carrier sensing and “energy detect” are documented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2, 5-6, 11-12, 15-16 are rejected under 35 U.S.C 103 as being unpatentable over Liu et al. (US20160105897), hereinafter “Liu”, in view of Park et al (US20170208588), hereinafter “Park”.

Regarding claim 1 and 11, Liu teaches:
A method for transmitting information, comprising: 
performing, by a network device, channel sensing on an unlicensed carrier through a first precoding (Liu teaches in Fig. 7 [0058], at Block 726, the communications controller processes the signal and generates a decision variable X. The signal processing here may include sampling, analogue to digital conversion, the receiver’s digital combining with precoding weights, etc.)  corresponding to a first direction, and
according to an energy detection threshold corresponding to the first direction (Liu in Fig. 7 [0058], at Block 728, the communications controller determines whether the decision variable X is less than a threshold, T, where the threshold may be a standardized value, or derived from a standard or some regulation. [0057]: Liu teaches carrier sensing may be performed according to ETSI EN 301 893 V 1.7.1 standard, i.e. a frame-based equipment may perform a clear channel assessment (CCA) using “energy detect”. The decision: an operating channel is considered occupied if the energy level in the channel exceeds the threshold corresponding to a power level. ETSI EN 301 893 v 1.7.1 is a commonly-known standard for communications, and the details of carrier sensing and “energy detect” are documented)., 
to evaluate availability of a first time domain resource to be used by the network device for sending first information; (Liu, [0057 -0059], Fig. 7, 8: In this embodiment, the network device enables a “listen before talk” (LBT) operating procedure specified in the IEEE 802.11 standard or WiFi standard. According to LBT, carrier sensing is performed before any transmission attempt. Carrier sensing is generally done through a clear channel assessment (CCA) procedure using “energy detect”, which determines whether the in-channel power of a carrier is below a given threshold.  [Fig. 7, 8]: Flow chart of the carrier sensing method 720 is illustrated. At block 728, a determination is made whether the value of the received wave form (i.e. results/measurement of the channel sense activity, such as received signal energy) is less than a threshold value (detected energy threshold). Step 732, Output “Yes”, then the carrier is idle. Step 730, Output “No”, then the carrier is busy or occupied. An operating channel is considered occupied if the energy level in the channel exceeds a threshold corresponding to a power level.) and 
Liu does not teach:
sending, by the network device, the first information through the first time domain resource when the first time domain resource is available.
However, Park teaches:
sending, by the network device, the first information through the first time domain resource when the first time domain resource is available. (Park, Fig. 17,[0348-0353]: In this embodiment in an unlicensed band/spectrum, the eNB performs CCA for sensing the wireless channel at step S1701. If the eNB determines that a medium has not been occupied, the eNB sends the resource signal RS (e.g. CSI-RS) during the RRP.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park into the method of Liu in order to quickly communicate the state of the channel with a high priority signal (such as a CSI-RS) for channel use(or re-use), as well as to occupy the channel in order to send uplink data (Park [0353]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Particularly for claim 11, Liu teaches:
A device for transmitting information, comprising: 
a memory, a processor, an input interface, and an output interface, wherein the memory is configured to store instructions, and the processor, when executing the instructions stored in the memory, is configured to (Liu, Fig. 16, [0090]: memory 1606 adapted to store programming, processor 1604 adapted to perform tasks, through interface 1612),


Regarding claim 2 and 12, Liu teaches:
wherein before performing, by the network device, channel sensing on the unlicensed carrier corresponding to the first direction, the method further comprises: performing, by the network device, channel sensing on the unlicensed carrier, and a result of the channel sensing indicates that the unlicensed carrier is occupied.( Liu, Fig. 7, [0058]: Flow chart of the carrier sensing method 720 is illustrated. At block 728, a determination is made whether the value of the received wave form (i.e. results/measurement of the channel sense activity, such as received signal energy) is less than a threshold value (detected energy threshold). Step 732, Output “Yes”, then the carrier is idle. Step 730, Output “No”, then the carrier is busy or occupied. There are two results possible: idle carrier or busy carrier. )



Regarding claims 5 and 15, Liu does not teach:
wherein the first information comprises a first physical channel, and sending, by the network device, the first information through the first time domain resource comprises: 
sending, by the network device, the first physical channel on the unlicensed carrier through a second precoding and the first time domain resource, wherein the second precoding corresponds to the first direction.
However, Park teaches:
wherein the first information comprises a first physical channel, and sending, by the network device, the first information through the first time domain resource comprises: 
sending, by the network device, the first physical channel on the unlicensed carrier through a second precoding and the first time domain resource, wherein the second precoding corresponds to the first direction. (Park, Fig. 17, [0348-0353]: In this embodiment in an unlicensed band/spectrum, the eNB performs CCA for sensing the wireless channel at step S1701. If the eNB determines that a medium has not been occupied, the eNB sends the RS (e.g. CSI-RS) during the RRP. The resource signal is precoded as originating from the network device transmitting side)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park into the method of Liu in order to quickly communicate the state of the channel with a high priority signal (such as a CSI-RS) for channel use (or re-use), as well as to occupy the channel in order to send uplink data (Park [0353]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.


Regarding claims 6 and 16, Liu does not teach:
wherein the first information comprises a first measurement reference signal, and sending, by the network device, the first information through the first time domain resource comprises: 
sending, by the network device, the first measurement reference signal on the unlicensed carrier through a third precoding and the first time domain resource, wherein the third precoding does not correspond to the first direction.
However, Park teaches:
wherein the first information comprises a first measurement reference signal, and sending, by the network device, the first information through the first time domain resource comprises: 
sending, by the network device, the first measurement reference signal on the unlicensed carrier through a third precoding and the first time domain resource, wherein the third precoding does not correspond to the first direction. (Park, Fig. 17, [0348-0353]: In this embodiment in an unlicensed band/spectrum, the eNB performs CCA for sensing the wireless channel at step S1701. If the eNB determines that a medium has not been occupied, the eNB sends the RS (e.g. CSI-RS) during the RRP. The resource signal is precoded as originating from the network device transmitting side)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park into the method of Liu in order to quickly communicate the state of the channel with a high priority signal (such as a CSI-RS) for channel use (or re-use), as well as to occupy the channel in order to send uplink data (Park [0353]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

Claims 7-9, 17-19 are rejected under 35 U.S.C 103 as being unpatentable over Liu in view of Park, In further view of Islam et al. (US20190184457), hereinafter “Islam”.

Regarding claims 7 and 17, Liu teaches:
performing, by the network device, channel sensing on the unlicensed carrier corresponding to a … direction to evaluate availability of a (Liu, [0057 -0059], Fig. 7, 8: In this embodiment, the network device enables a “listen before talk” (LBT) operating procedure specified in the IEEE 802.11 standard or WiFi standard. According to LBT, carrier sensing is performed before any transmission attempt. Carrier sensing is generally done through a clear channel assessment (CCA) procedure using “energy detect”, which determines whether the in-channel power of a carrier is below a given threshold.  [Fig. 7, 8]: Flow chart of the carrier sensing method 720 is illustrated. At block 728, a determination is made whether the value of the received wave form (i.e. results/measurement of the channel sense activity, such as received signal energy) is less than a threshold value (detected energy threshold). Step 732, Output “Yes”, then the carrier is idle. Step 730, Output “No”, then the carrier is busy or occupied. An operating channel is considered occupied if the energy level in the channel exceeds a threshold corresponding to a power level.) and 
Liu does not teach:
‘’second direction…second time domain resource…second information…”, and
sending, by the network device, the second information through the second time domain resource when the second time domain resource is available.
However, Park teaches:
sending, by the network device, the second information through the second time domain resource when the second time domain resource is available. (Park, Fig. 17, [0348-0353]: In this embodiment in an unlicensed band/spectrum, the eNB performs CCA for sensing the wireless channel at step S1701. If the eNB determines that a medium has not been occupied, the eNB sends the RS (e.g. CSI-RS) during the RRP.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Park into the method of Liu in order to quickly communicate the state of the channel with a high priority signal (such as a CSI-RS) for channel use (or re-use), as well as to occupy the channel in order to send uplink data (Park [0353]). The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.
Liu and Park each alone or together do not teach:
‘’second direction…second time domain resource…second information…”
However, Islam teaches:
‘’second direction…second time domain resource…second information…” (Islam, Fig 11 [0106-0110], Fig. 12 [0111-0116]: Islam teaches that the base station may recognize directional transmission and reception of signals in a multi-beam/multi-channel network communicating with UE 115a. Accordingly, the base station follows the flow chart in Fig. 12 for directional reception in such network.  [0113], Fig 12, Block 1210, where the base station may monitor one or more receiving directions, where the direction of a second wireless device (direction) is based on the monitoring. Also that a measurement of the signal from this second direction (interference level) is estimated (Block 1220). Lastly, determine whether the second channel/direction is idle (interference level is lower than threshold), and proceed to transmit a second transmission, in the second direction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Islam into the method of Liu in view of Park in order to extend the benefit of the LBT/channel sensing activity procedure in place with the first device, first direction and first information with any additional carrier/direction/beam(s) that are active to improve carrier/channel usage and system performance. 
 
Regarding claims 8 and 18, Liu teaches:
wherein performing, by the network device, channel sensing on the unlicensed carrier corresponding to the second direction comprises: 
performing, by the network device, channel sensing on the unlicensed carrier corresponding to the … direction according to:
an energy detection threshold corresponding to the … direction. (Liu, Fig. 7, [0058]: Flow chart of the carrier sensing method 720 is illustrated. At block 728, a determination is made whether the value of the received wave form (i.e. results/measurement of the channel sense activity, such as received signal energy) is less than a threshold value (detected energy threshold). Step 732, Output “Yes”, then the carrier is idle. Step 730, Output “No”, then the carrier is busy or occupied. )
Liu and Park do not teach:
‘’second direction…”, 
However, Islam teaches:
‘’second direction…”, (Islam, Fig 11 [0106-0110], Fig. 12 [0111-0116]: Islam teaches that the  base station may recognize directional transmission and reception of signals in a multi-beam/multi-channel network communicating with UE 115a. Accordingly, the base station follows the flow chart in Fig. 12 for directional reception in such network.  [0113], Fig 12, Block 1210, where the base station may monitor one or more receiving directions, where the direction of a second wireless device (direction) is based on the monitoring. Also that a measurement of the signal from this second direction (interference level) is estimated (Block 1220). Lastly, determine whether the second channel/direction is idle (interference level is lower than threshold), and proceed to transmit a second transmission, in the second direction.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Islam into the method of Liu in view of Park in order to extend the benefit of the LBT/channel sensing activity procedure in place with the first device, first direction and first information with any additional carrier/direction/beam(s) that are active to improve carrier/channel usage and system performance. 

Regarding claims 9 and 19, Liu teaches:
wherein before performing, by the network device, channel sensing on the unlicensed carrier corresponding to the …direction, the method further comprises: 
performing, by the network device, channel sensing on the unlicensed carrier corresponding to the first direction, (Liu, [0057 -0059], Fig. 7, 8: In this embodiment, the network device enables a “listen before talk” (LBT) operating procedure, performed as carrier sensing using CCA procedure using “energy detect”. [Fig. 7, 8]: Flow chart of the carrier sensing method 720 is illustrated. At block 728, a determination is made whether the value of the received wave form (i.e. results/measurement of the channel sense activity, such as received signal energy) is less than a threshold value (detected energy threshold). 
Liu and Park do not teach:
“…second direction..”
 and a result of the channel sensing indicates that the unlicensed carrier is occupied corresponding to the first direction.
However, Islam teaches:
“…second direction..”
and a result of the channel sensing indicates that the unlicensed carrier is occupied corresponding to the first direction.
 (Islam, Fig 11 [0106-0110], Fig. 12 [0111-0116]: Islam teaches that the base station may recognize directional transmission and reception of signals in a multi-beam/multi-channel network communicating with UE 115a. Accordingly, the base station follows the flow chart in Fig. 12 for directional reception in such network.  [0113], Fig 12, Block 1210, where the base station may monitor one or more receiving directions, where the direction of a second wireless device (direction) is based on the monitoring. Also that a measurement of the signal from this second direction (interference level) is estimated (Block 1220). Last Block 1125, is to determine whether to transmit the second transmission based on a) estimated interference level (energy detection threshold), or b) the first transmission (if such transmission was made i.e. carrier was idle or occupied), or c) the direction of the second wireless device (which could be the same as the first direction)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Islam into the method of Liu in view of Park in order to extend the benefit of the LBT/channel sensing activity procedure in place with the first device, first direction and first information with any additional carrier/direction/beam(s) that are active to improve carrier/channel usage and system performance. In particular, to utilize the second direction for the second information to improve carrier usage.



Allowable Subject Matter
Claim(s) 10 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).
The following is a statement of reasons for the indication of allowable subject matter:
Claim(s) 10 and 20 recite(s) limitation(s) related to channel sensing based on channel access priority. There are no explicit teachings to the above limitation(s) found in the prior art cited in the rejection to its/their base claim(s).

Conclusion
THIS ACTION IS MADE FINAL.  The rejection of limitations of claims 3 and 4, which are moved up to independent claim 1, is maintained in claim 1 with the cited prior art. Similarly, the limitations of claim 13 and 14, which are moved up to independent claim 11, is maintained in claim 11 with the cited prior art. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./               Examiner, Art Unit 2461                                                                                                                                                                                         
/HUY D VU/               Supervisory Patent Examiner, Art Unit 2461